Exhibit 10.16
SECOND AMENDMENT TO LEASE
AND ASSIGNMENT OF LEASE
THIS SECOND AMENDMENT TO LEASE AND ASSIGNMENT OF LEASE (“Second Amendment”) is
made as of March 7, 2008 (the “Effective Date”), by and among TRANSWESTERN GREAT
LAKES, L.P., a Delaware limited partnership (“Landlord”), and VOYAGER LEARNING
COMPANY, a Delaware corporation (“Assignor”), formerly known as ProQuest
Company, and PROQUEST LLC, a Delaware limited liability company (“Tenant”).
WHEREAS, Landlord and Assignor are parties to a written lease dated November 10,
2004 (the “Original Lease”), as modified by that certain letter agreement dated
March 8, 2005, that certain First Amendment to Lease dated November 16, 2005
(the “First Amendment”), and that certain Commencement Letter dated April 21,
2006 (the “Commencement Letter”, and collectively, the “Lease”), for the lease
of approximately 111,748 rentable square feet of office space and 19,213
rentable square feet of lower level space in the office building located at 789
Eisenhower Parkway, Ann Arbor, Michigan (the “Building”); and
WHEREAS, Assignor desires to assign, transfer, sell, and convey to Tenant all of
Assignor’s right, title and interest in and to the Lease, and Tenant desires to
assume the due and full performance of Assignor’s obligations and duties under
the Lease; and
WHEREAS, Landlord and Tenant desire to amend the Lease on the terms and
conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenant and conditions
hereinafter contained, Landlord and Tenant hereby agree as follows:

  1. 
Assignment of Lease.

a. Assignment. Effective as of the Effective Date, Assignor does hereby assign,
transfer, set over and deliver unto Tenant all of Assignor’s right, title and
interest in and to and under the Lease, together with all of the right, title
and interest of the Assignor in and to any improvements utilized in connection
with the Premises (the “Assignment:”).
b. Acceptance. Effective as of the Effective Date, Tenant hereby accepts the
foregoing Assignment of the Assignor’s rights in and to and under the Lease.
Tenant hereby assumes and shall be responsible and liable for the performance
and observance of all of the terms, covenants, conditions and agreements by the
Assignor to be performed and observed under the Lease with respect to all
periods as of and subsequent to the date hereof.
c. Consent. Landlord hereby consents to the Assignment, it being understood that
Landlord does not hereby consent to any further assignment of the Tenant’s
interest under the Lease or to any subletting of the Premises or any part
thereof.

 

 



--------------------------------------------------------------------------------



 



d. Release of Assignor.
(i) For purposes hereof, all references to “Landlord”, “Tenant” or “Assignor”
means not only the named company or entity, but also each and all of such
company’s past or present owners, members, partners, stockholders, successors,
officers, directors, employees, representatives, managers, attorneys,
subsidiaries, parent companies, affiliates, related companies, divisions and
successor entities (and other directors, officers, employees, representatives
and attorneys of such parent companies, divisions, subsidiaries, affiliates and
successor entities).
(ii) For purposes hereof, the term “Claims” means and includes all charges,
claims, complaints, liabilities, obligations, promises, agreements, damages,
claims with any government agency or department, statutory remedy, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of every kind, nature and
description, whether known or unknown, suspected or unsuspected, and whether
founded in fact, law or equity, liquidated or unliquidated, absolute or
contingent, which Landlord or Tenant, as the case may be, now has, may have had
or claimed to have, or hereafter may have or claim to have against Assignor
arising out of or in connection with the Lease, the Building, any other
document, instrument and/or dispute relating to any of the foregoing in any
manner, or any act, omission, event, fact or other thing which existed or
occurred prior to the Effective Date of this Second Amendment.
(iii) As a material inducement to Assignor to advance the cash sum of Eleven
Million and no/100 Dollars ($11,000,000.00) to Tenant for the express benefit of
Tenant and for Tenant to pay Landlord the Additional Fee, each of Landlord and
Tenant irrevocably, absolutely and unconditionally releases and forever
discharges Assignor from any and all “Claims,” as that term is defined in
paragraph (ii), above. Landlord agreement to the foregoing release and discharge
is conditioned upon Landlord’s actual receipt of the Additional Fee (as
described in Paragraph 4 below) and the Letter of Credit (as described in
Paragraph 3 below).
(iv) Landlord and Tenant each represents to Assignor and to each other that it
has had the full opportunity to consult with counsel of its choice before
signing this Second Amendment; that it has carefully read and fully understands
all of the provisions of this Subparagraph 1(d); and that it is knowingly and
voluntarily entering into this Second Amendment.
2. Early Termination Right. Tenant’s right to terminate the Lease Term as of the
end of the eleventh (11th) Lease Year, as provided in Section 1.K of the
Original Lease, is hereby deleted and shall be of no further force or effect.
Accordingly, any reference in the Lease to the Early Termination, including but
not limited to Section 2.B(iii) of the Original Lease, are hereby deleted.

 

-2-



--------------------------------------------------------------------------------



 



3. Letter of Credit.
a. No later than the Effective Date, Tenant shall deposit with Landlord as
security for the prompt, full, and faithful performance by Tenant of every term,
covenant and condition of the Lease, an irrevocable letter of credit (“Letter of
Credit”) payable in Chicago, Illinois, running in favor of Landlord issued by a
bank reasonably acceptable to Landlord in the amount of Four Million Five
Hundred Thousand and 00/100 Dollars ($4,500,000.00), and substantially in the
form of Exhibit A attached hereto. Subject to the stepdown provisions described
in Subparagraphs 3(c) and 3(d) below, the Letter of Credit shall be irrevocable
for the term of the Lease and shall provide that it is automatically renewable
for a period ending not earlier than June 30, 2021 (which is sixty (60) days
after the expiration of the Lease Term) without any action whatsoever on the
part of Landlord.
b. Without limiting the generality of the foregoing, if the Letter of Credit
expires earlier than June 30, 2021, or the issuing bank notifies Landlord in
writing (by certified/registered mail, return receipt requested or overnight
courier) that it shall not renew the Letter of Credit, Landlord will accept a
renewal thereof or substitute letter of credit (such renewal or substitute
letter of credit to be in effect not later than thirty (30) days prior to the
expiration thereof), irrevocable and automatically renewable as above provided
to June 30, 2021 upon the same terms as the expiring Letter of Credit or such
other terms as may be acceptable to Landlord. However, (i) if the Letter of
Credit is not timely renewed or a substitute letter of credit is not timely
received, (ii) or if Tenant fails to maintain the Letter of Credit in the amount
and terms set forth in this Section, Tenant, at least thirty (30) days prior to
the expiration of the Letter of Credit, or immediately upon its failure to
comply with each and every term of this Section, must deposit with Landlord cash
security in the amounts required by, and to be held subject to and in accordance
with, all of the terms and conditions set forth herein, failing which the
Landlord may present such Letter of Credit to the bank in accordance with the
terms of this Section, and the entire sum secured thereby shall be paid to
Landlord, to be held by Landlord as provided in this Section.
c. Provided that (i) there has been no Event of Default by Tenant that has
continued beyond any applicable notice or cure period since the date hereof, and
(ii) the “Minimum Financial Conditions” (defined below) have been achieved, then
at any time after the applicable Review Date set forth in the schedule below,
Tenant may amend the Letter of Credit to reduce the face amount of the Letter of
Credit to the corresponding Reduced Letter of Credit Amount:

          Review Date   Reduced Letter of Credit Amount  
December 31, 2012
  $ 3,000,000.00  
December 31, 2013
  $ 2,600,000.00  
December 31, 2014
  $ 2,200,000.00  
December 31, 2015
  $ 1,800,000.00  
December 31, 2016
  $ 1,400,000.00  
December 31, 2017
  $ 1,000,000.00  

 

-3-



--------------------------------------------------------------------------------



 



For purposes hereof, Tenant shall be deemed to have satisfied the “Minimum
Financial Conditions” if Tenant has provided Landlord with audited financial
statements of Tenant (and such other reasonably requested documentation) to
verify that:

  (i)  
Tenant’s EBITDA is not less than $80 Million for the twelve-month period
immediately preceding the applicable Review Date;
    (ii)  
Tenant’s Debt/EBITDA ratio, as defined in Tenant’s credit agreements and
reported to Tenant’s lenders, is less than 4.0:1 as of the applicable Review
Date; and
    (iii)  
Tenant shall not be in default beyond any applicable cure period under any loan
or other financial obligation to a third party.

d. Provided that (i) there has been no Event of Default by Tenant that has
continued beyond any applicable notice or cure period since the date hereof, and
(ii) Tenant has achieved “Investment Grade Status” (defined below), then at any
time after December 31, 2012, the requirement to maintain the Letter of Credit
may be terminated at Tenant’s election. For purposes hereof, Tenant shall be
deemed to have achieved “Investment Grade Status” if Tenant has received a
rating of ‘BBB’ or higher by Standard and Poor’s or Fitch, or ‘Baa’ or higher by
Moody’s. If Tenant does not obtain publicly rated debt, Tenant may seek a
“Shadow Rating” by one of these agencies (or an alternate rating agency approved
by Landlord in its sole discretion). If Tenant obtains a Shadow Rating equal to
the levels stated above, Tenant shall be deemed to have achieved Investment
Grade Status.
e. Tenant agrees that, if there shall be an Event of Default by Tenant under the
Lease, after the expiration of any applicable notice or cure period, Landlord
shall have the right to draw down, apply or retain the whole or any part of the
Letter of Credit in an amount necessary to cure such default (the “Cure
Amount”), including, without limitation the payment of (i) any Base Rent,
Additional Rent or other sums of money which Tenant may not have paid when due,
(ii) any sum expended by Landlord in Tenant’s behalf in accordance with the
provisions of the Lease, and (iii) any sum which Landlord is required to expend
by reason of Tenant’s default, or any loss or damage which Landlord may suffer
or incur, including, without limitation, any damage or deficiency in or from the
reletting of the Premises as provided in the Lease. Tenant agrees that within
five (5) days of receipt of notice of any such draw, use or application of the
Cure Amount, Tenant shall provide Landlord with additional letter(s) of credit
or cash collateral in an amount equal to the deficiency.
f. Tenant further agrees that, in addition to all of the rights and remedies
provided to Landlord pursuant to the Lease, whether or not the Lease or Tenant’s
right to possession hereunder has been terminated, in the event Tenant has filed
(or there has been filed against Tenant) a petition for bankruptcy protection or
other protection from its creditors under any applicable and available law, then
Landlord may at once and without notice to Tenant be entitled to draw down upon
the entire amount of the Letter of Credit (or apply any cash collateral) then
available to Landlord and apply such resulting sums toward reimbursement to
Landlord for any damages suffered by Landlord as a result of such default.

 

-4-



--------------------------------------------------------------------------------



 



g. The use, application or retention of the Letter of Credit, or any portion
thereof, by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by the Lease or by law (it being intended that Landlord shall
not first be required to proceed against the collateral) and shall not operate
as a limitation on any recovery to which Landlord may otherwise be entitled.
h. In the event of a transfer of Landlord’s interest in the Building, Landlord
shall have the right to (i) transfer the Letter of Credit to the transferee, or
(ii) to require Tenant to cause the issuer of the Letter of Credit to deliver a
valid and binding amendment changing the beneficiary of the Letter of Credit to
the transferee, and thereupon the Landlord shall, without any further agreement
between the parties, be released by Tenant from all liability therefor, and it
is agreed that the provisions hereof shall apply to every transfer or assignment
of the Letter of Credit to a new Landlord. Tenant shall pay upon Landlord’s
demand, as additional rent, any and all costs or fees charged in connection with
the Letter of Credit that arise due to: (i) Landlord’s sale or transfer of all
or a portion of the Building; or (ii) the addition, deletion, or modification of
any beneficiaries under the Letter of Credit.
i. Tenant further covenants that it will not assign or encumber the Letter of
Credit or any part thereof and that neither Landlord nor its successors or
assigns will be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.
j. Within thirty (30) days after the later of (i) the expiration or earlier
termination of the Lease, and (ii) the date Tenant completely vacates the
Premises and Landlord has inspected same, Landlord shall return any remaining
Letters of Credit to Tenant and execute any reasonable documentation requested
by Tenant to effect the termination of the same.
4. Additional Fee to Landlord. In consideration for Landlord’s entry into this
Second Amendment, on the Effective Date, Tenant shall pay to Landlord, by wire
transfer of readily available funds, Two Million and 00/100 Dollars
($2,000,000.00) (the “Additional Fee”), such amount to be deemed to be
additional rent due under the Lease.
5. Future Allowance. On May 1, 2017, Landlord shall provide to Tenant
$281,365.00 (“Allowance”) for Tenant’s use for the purpose of redecorating,
altering or remodeling the Premises. At Tenant’s election, the Allowance shall
be paid to Tenant in the form of a check or as a credit against the
installment(s) of Rent then coming due under the Lease. Any such work in the
Premises shall be performed in accordance with the terms of the Lease for the
performance of Alterations in the Premises.
6. Rentable Area of the Premises, the Building and the Lower Level Space. Tenant
and Landlord hereby acknowledge and agree that, notwithstanding anything to the
contrary contained in the Original Lease and the First Amendment: (a) the
Rentable Area of the Building shall be deemed to be 111,748 square feet, (b) the
Rentable Area of the Premises shall be deemed to be 111,748 square feet, and
(c) the Lower Level Space shall be deemed to be 19,213 rentable square feet.
7. Phase II Project Costs. The paragraph immediately following the schedule of
Base Rent in Section 1.B of the Original Lease and in the Commencement Letter,
and Paragraph 12 of Exhibit D (Work Letter) of the Original Lease, are hereby
deleted and shall be of no further force and effect. Tenant and Landlord hereby
acknowledge and agree that the Phase II Project Cost exceeded $20,000,000 and
therefore Tenant is not entitled to a Savings (as defined in Exhibit D).

 

-5-



--------------------------------------------------------------------------------



 



8. Miscellaneous.
a. This Second Amendment sets forth the entire agreement between the parties
with respect to the matters set forth herein. There have been no additional oral
or written representations or agreements.
b. Except as herein modified or amended, the provisions, conditions and terms of
the Lease will remain unchanged and in full force and effect.
c. Tenant and Landlord each represents to the other that it has not directly
dealt with any broker in connection with this Second Amendment (except for
Transwestern Commercial Services and CB Richard Ellis) and agrees to indemnify
and hold the other harmless from all losses, damages, claims, liens,
liabilities, costs and expense (including without limitation reasonable
attorney’s fees) arising from any claims or demands of any other broker or
brokers or finders for any commission or other compensation alleged to be due
such broker or brokers or finders in connection with its participating in the
negotiation with Tenant or Landlord, as the case may be, of this Second
Amendment. Landlord shall pay any commission due to Transwestern Commercial
Services and any other broker working on Landlord’s behalf in connection with
this Second Amendment per separate agreement, and Tenant shall pay any
commission due to CB Richard Ellis and any other broker working on Tenant’s
behalf in connection with this Second Amendment per separate agreement.
d. In the case of any inconsistency between the provisions of the Lease and this
Second Amendment, the provision of this Second Amendment will govern and
control.
e. Submission of this Second Amendment by Landlord is not an offer to enter into
this Second Amendment but rather is a solicitation for such an offer by Tenant.
Landlord will not be bound by this Second Amendment until Landlord has executed
and delivered the same to Tenant.
f. The term “Lease” appearing herein and in the Original Lease shall hereafter
mean the Original Lease, as amended, and as further amended by this Second
Amendment. Initially capitalized terms not otherwise defined herein have the
meanings given them in the Lease.
[SIGNATURE PAGE FOLLOWS]

 

-6-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord, Assignor, and Tenant have executed this Second
Amendment as of the day and year Second above written.

              ASSIGNOR:   LANDLORD:
 
            VOYAGER LEARNING COMPANY, a Delaware corporation
(“Assignor”), formerly known as ProQuest Company

  TRANSWESTERN GREAT LAKES, L.P., a Delaware limited partnership

By:
  /s/ Todd W. Buchardt
 
Name: Todd W. Buchardt   By:   Transwestern Great Lakes GP, L.L.C., a Maryland
limited liability company, its general partner
 
  Title:   General Counsel  
By:  
Transwestern Investment Company, L.L.C., its authorized agent

            By:   /s/ Scott A. Tausk         Name:   Scott A. Tausk       
Title:   Managing Director   

          TENANT:    
 
        PROQUEST LLC, a Delaware limited liability company    
 
       
By:
  /s/ Larisa Avner Trainor    
 
       
 
  Name: Larisa Avner Trainor    
 
  Title:   VP & Asst. Sec    

 

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LETTER OF CREDIT
See attached form of Letter of Credit

 

A-1



--------------------------------------------------------------------------------



 



      BANK OF AMERICA — CONFIDENTIAL   PAGE: 1          

DATE: __, 2008
IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER: MVB1622

     
 
        ISSUING BANK
 
  BANK OF AMERICA, N.A.
 
  1000 W. TEMPLE STREET
 
  7TH FLOOR, CA9-705-07-05
 
  LOS ANGELES, CA 90012-1514
 
   
BENEFICIARY
       APPLICANT
TRANSWESTERN GREAT LAKES, L.P.
  PROQUEST LLC
C/O TRANSWESTBRN INVESTMENT COMPANY
  C/O CAMBRIDGE INFORMATION
150 NORTH WACKER DRIVE, SUITE 800
  GROUP, INC,
CHICAGO, ILLINOIS 60606
  7200 WISCONSIN AVE. SUITE 601
 
   
ATTN: OWNER REPRESENTATIVE
  BETHESDA, MD 20814
777 EISENHOWER, ANN ARBOR, MI
  ATTN:                                         

AMOUNT
NOT EXCEEDING USD 4,500,000.00
NOT EXCEEDING FOUR MILLION FIVE HUNDRED THOUSAND AND 00/100’S US DOLLARS
EXPIRATION
_____ __, 200_ AT OUR COUNTERS
LADIES AND GENTLEMEN:
WE HEREBY ESTABLISH OUR IRREVOCABLE LETTER OF CREDIT NO. _______ IN YOUR FAVOR
FOR THE ACCOUNT OF PROQUEST LLC, FOR AN AMOUNT NOT TO EXCEED IN THE AGGREGATE
AMOUNT OF FOUR MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($4,500,000.00).
FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE AGAINST PRESENTATION OF THIS
ORIGINAL LETTER OF CREDIT AND AMENDMENT(S), IF ANY AND THE ATTACHED ATTACHMENT
A, WITH THE BLANKS APPROPRIATELY COMPLETED.
THIS LETTER OF CREDIT EXPIRES AND IS PAYABLE AT THE OFFICE OF BANK OF AMERICA
N.A., 1000 WEST TEMPLE STREET, 7TH FLOOR, MAIL CODE: CA9-705-07-05, LOS ANGELES,
CA 90012, ON OR PRIOR TO                                         , OR ANY
EXTENDED DATE AS HEREINAFTER PROVIDED FOR (THE “EXPIRATION DATE”).
IT IS A CONDITION OF THIS LETTER OF CREDIT THAT THE EXPIRATION DATE WILL BE
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR ONE YEAR FROM THE EXPIRATION DATE
HEREOF, OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
ANY EXPIRATION DATE WE NOTIFY YOU BY REGISTERED MAIL RETURN RECEIPT REQUESTED OR
OVERNIGHT COURIER SERVICE TO THE ADDRESS SHOWN ABOVE, THAT WE ELECT NOT TO
EXTEND THE
DRAFT

 

 



--------------------------------------------------------------------------------



 



      BANK OF AMERICA — CONFIDENTIAL   PAGE: 2          

THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER: ______
EXPIRATION DATE OF THIS LETTER OF CREDIT. UPON YOUR RECEIPT OF SUCH
NOTIFICATION, YOU MAY DRAW AGAINST THIS LETTER OF CREDIT BY PRESENTATION OF THIS
ORIGINAL LETTER OF CREDIT AND AMENDMENT(S), IF ANY, AND THE ATTACHED ATTACHMENT
B, WITH THE BLANKS APPROPRIATELY COMPLETED.
DRAWINGS PRESENTED BY FAX TO FAX NUMBER 213 457 8841 ARE ACCEPTABLE, CONFIRMED
BY A PHONE CALL TO TELEPHONE NUMBER (213)240-6986. IN SUCH EVENT, THE ORIGINAL
DOCUMENTS ARE NOT REQUIRED FOR PRESENTATION.
IF THE DRAWINGS IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT ARE
PRESENTED PRIOR TO 9:00 A.M., CALIFORNIA TIME, ON A BUSINESS DAY, SHALL BE MADE
TO THE ACCOUNT NUMBER OR ADDRESS OF THE BENEFICIARY, IN THE AMOUNT SPECIFIED, IN
IMMEDIATELY AVAILABLE FUNDS, ON THE NEXT BUSINESS DAY. DRAWING(S) IN COMPLIANCE
WITH THE TERMS OF THIS LETTER OF CREDIT, PRESENTED ON OR AFTER TO 9:00 A.M.,
CALIFORNIA TIME, ON A BUSINESS DAY, SHALL BE MADE TO THE ACCOUNT NUMBER OR
ADDRESS OF THE BENEFICIARY, IN THE AMOUNT SPECIFIED, IN IMMEDIATELY AVAILABLE
FUNDS, ON THE SECOND BUSINESS DAY.
THIS LETTER OF CREDIT IS TRANSFERABLE. TRANSFER OF THIS LETTER OF CREDIT IS
SUBJECT TO OUR RECEIPT OF BENEFICIARY’S INSTRUCTIONS IN THE FORM ATTACHED HERETO
AS ATTACHMENT C, WITH YOUR SIGNATURE VERIFIED BY YOUR BANK AND BEARING YOUR
BANK’S STAMP, ACCOMPANIED BY THE ORIGINAL LETTER OF CREDIT AND AMENDMENT(S) IF
ANY, COSTS OR EXPENSES OF SUCH TRANSFER SHALL BE FOR THE ACCOUNT OF THE
APPLICANT.
WE HEREBY ENGAGE WITH YOU THAT DOCUMENTS PRESENTED IN COMPLIANCE WITH THE TERMS
AND
CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED IF PRESENTED TO OUR
BANK ON OR
BEFORE THE EXPIRATION DATE OF THIS LETTER OF CREDIT, WHICH IS
                    , OR ANY AUTOMATICALLY EXTENDED EXPIRATION DATE.
PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS ARE PERMITTED.
THIS LETTER OP CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES 1998,
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 590.

             
BANK OF AMERICA N.A.
  DRAFT COPY     
 
           
 
      FOR DISCUSSION AND REVIEW PURPOSES ONLY    
BY: 
      PLEASE SIGNIFY YOUR ACCEPTANCE AND APPROVAL    
 
         
NAME:
    TO ISSUE FORM:    
TITLE:
         
 
           
 
           
 
      APPLICANT’S AUTHORIZED SIGNATURE (S) (DATE)    

DRAFT

 

 



--------------------------------------------------------------------------------



 



Attachment A
Irrevocable Standby Letter of Credit no.                     
Date:                                         
To: Bank of America N.A.
1000 W. Temple street
7th floor, M/C CA9-705-07-05
Los Angeles, CA 90012
Attn: Standby LC Department
Re: Irrevocable Standby Letter of Credit no.                     
The undersigned, a duly authorized official of [insert beneficiary’s name]
(hereinafter referred to as “Landlord”) hereby certifies that Landlord is
entitled to draw upon Irrevocable Standby Letter of Credit no.
                     in the amount of $                     (amount in words
U.S. Dollars) pursuant to the Lease (the “Lease”) dated __, 2007, as amended, by
and between Landlord, and applicant, as Tenant.
Drawn under Irrevocable Standby Letter of Credit no. issued by Bank of America
N.A.
Payment of the amount demanded is to be made to the Beneficiary, by wire
transfer in immediately available funds in accordance with the following
instructions:
[Payment instructions to be inserted]
Beneficiary name

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

 

 



--------------------------------------------------------------------------------



 



Attachment B
Irrevocable Standby Letter of Credit no.,
Date:                                         
To: Bank of America N, A.
1000 W,Temple street
7th floor, M/C CA9-705-07-05
Los Angeles, CA 90012
Attn: Standby LC Department
Re: Irrevocable Standby Letter of Credit no.
The undersigned, a duly authorized official of [insert beneficiary’s name]
(hereinafter referred to as “Landlord”) hereby certifies that Landlord is
entitled to draw upon Irrevocable Standby Letter of Credit no. in the amount of
$__ (amount in words U.S. Dollars) as we have been notified that the Letter of
Credit will not be extended and the applicant, has not provided us with an
acceptable substitute irrevocable standby letter of credit in accordance with
the terms of the Lease (the “Lease”) dated                    , 2004, as
amended, by and between Landlord and the applicant, as Tenant.
Drawn under Irrevocable Standby Letter of Credit no. issued by Bank of America
N.A.
Payment of the amount demanded is to be made to the Beneficiary, by wire
transfer in immediately available funds in accordance with the following
instructions:
[Payment instructions to be inserted]
Beneficiary name

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

 

 



--------------------------------------------------------------------------------



 



Attachment C
TRANSFER FORM
                                        , 200_
Bank of America N.A.
1000 West Temple Street, 7th Floor
Los Angeles, CA 90012
Mail Code CA9-705-07-05
Re: Irrevocable Standby Letter of Credit No. __
We request you to transfer all of our rights as beneficiary under the Letter of
Credit referenced above to the transferee, named below:
 
Name of Transferee
 
Address
By this transfer all our rights as the transferor, including all rights to make
drawings under the Letter of Credit, go to the transferee. The transferee shall
have sole rights as beneficiary, whether existing now or in the future,
including sole rights to agree to any amendments, including increases or
extensions or other changes. All amendments will be sent directly to the
transferee without the necessity of consent by or notice to us.
We enclose the original letter of credit and any amendments. Please indicate
your acceptance of our request for the transfer by endorsing the letter of
credit and sending it to the transferee with your customary notice of transfer.



The signature and title at the right conform with those shown in our files as
authorized to sign for the beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form. The authorization of
the Beneficiary’s signature and title on this form also acts to certify that the
authorizing financial institution (i) is regulated by a U.S. federal banking
agency; (ii) has implemented anti-money laundering policies and procedures that
comply with applicable requirements of law, including a Customer Identification
Program (CIP) in accordance with Section 325 of the USA PATRIOT Act; (iii) has
approved the Beneficiary under its anti-money laundering compliance program; and
(iv) acknowledges that Bank of America, N.A. is relying on the foregoing
certifications pursuant to 31 C.F.R. Section 103.121 (b)(6).

     
 
 NAME OF BANK
   
 
   
 
 AUTHORIZED SIGNATURE AND TITLE
   
 
   
 
 PHONE NUMBER
   
 
   

     
 
 NAME OF TRANSFEROR
   
 
   
 
 NAME OF AUTHORIZED SIGNER AND TITLE
   
 
   
 
 AUTHORIZED SIGNATURE
   



 

 